COOK, Judge
(concurring in the result):
In my opinion in United States v. Booker, 5 M.J. 238, 244 (C.M.A.1977), I dissented to the Court’s propoundment of rules of inquiry by the trial judge in regard to the admissibility of a facially admissible record of previous conviction by summary court-martial. I adhere to my disagreement and extend it to the newly-announced expansion of the rules. As to whether preliminary to inquiry the trial judge must advise the accused of the right to remain silent, as provided in Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, I agree that the article is inapplicable. See United States v. Kirsch, 15 U.S.C.M.A. 84, 88, 35 C.M.R. 56, 60 (1964). Since the exhibit was properly admitted into evidence, I join in affirming the decision of the United States Army Court of Military Review.